Citation Nr: 9916262	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether injuries sustained in a motor vehicle accident in 
September 1994 were due to the veteran's own willful 
misconduct.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his son and daughter


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


REMAND

The veteran had active service from July 1967 to June 1969.

This appeal arose from a September 1995 Department of 
Veterans Affairs (VA) Regional Office (RO) determination 
which administratively denied the veteran's claim for 
nonservice-connected pension benefits on grounds that his 
injuries were caused by his own willful misconduct.  

On appellate review in September 1997, the Board of Veterans' 
Appeals (Board) remanded the case for additional development.  
Upon completion of the Board's requested development and 
readjudication of the issue in May 1998, the RO confirmed and 
continued the denial.  A supplemental statement of the case 
(SSOC) was issued to the veteran within the same month.  The 
veteran's claims folder was returned to the Board in July 
1998.  In September 1998, however, the veteran's 
representative forwarded to the Board a medical opinion from 
C.N.B., M.D.  Consequently, in September 1998, the Board 
determined that the evidence was pertinent to the issue on 
appeal and once again remanded the matter for the issuance of 
a SSOC.  See 38 C.F.R. §§ 19.37, 20.1304 (1998).

In response, in October 1998, the RO issued to the veteran a 
SSOC.  In November 1998, the claims folder was returned to 
the Board for appellate consideration.  The record then shows 
that in December 1998, a supplemental medical opinion from 
C.N.B., M.D., was forwarded to the Board in conjunction with 
the veteran's Informal Hearing Presentation.  After reviewing 
the foregoing development and evidence, in February 1999, the 
Board requested an expert medical opinion from the Veteran's 
Health Administration (VHA).  In March 1999, E.J.M., M.D., 
Chief of Staff of the emergency room, responded and submitted 
attachments from the 20th Edition of Cecil's Textbook of 
Medicine.  The veteran received notice of the opinion and in 
May 1999, C.N.B., M.D., replied to the VHA opinion.  

In the May 1999 Informal Brief Presentation, the veteran's 
representative, the Paralyzed Veterans of America (PVA), 
stated that in its December 1998 informal presentation, PVA 
acknowledged the Board's authority to consider evidence not 
considered by the RO for the purposes of granting the 
benefits sought.  PVA then stated in spite of the foregoing, 
it also specifically requested that if the Board did not 
consider the evidence of record sufficient to resolve 
reasonable doubt in the appellant's favor under 38 C.F.R. 
§ 3.102 and Gilbert v. Derwinski, 1 Vet. App. 49 (1990) and 
to grant the benefits sought, a remand was desired for 
further development deemed appropriate by the Board to 
include a SSOC that contained sufficient reasons and bases 
for the appellant to perfect an intelligent appeal.  The 
representative then stated that PVA did not waive initial RO 
consideration of the December 1998 medical opinion of C.N.B., 
M.D.

The representative then argued that the Board's request for a 
VHA opinion in February 1999 was evidence that the RO did not 
comply with its September 1998 remand that "[a]ny further 
development indicated should be completed" and that Stegall 
v. West, 11 Vet. App. 268 (1998) was applicable in this case.  
The representative added that the Board's obtaining a VHA 
opinion without allowing the RO initial consideration of the 
evidence submitted was a prejudicial violation of the 
veteran's due process rights of 38 C.F.R. § 3.103 (1998).  

PVA then requested that the Board remand the case and 
instruct the RO to comply with the September 1998 remand 
directives, i.e., to undertake any necessary development 
required by case law; to consider the state statute and case 
law of the state courts; to consider the additional opinion 
of C.N.B., M.D.; and to have the RO perform development 
required by the Courts of Arkansas to consider the validity 
of the Blood Alcohol Concentration (BAC) level.  

At the outset, the Board finds that subsequent to the Board's 
1998 remand, the RO substantially complied with the remand 
directives.  The Board also points out that C.N.B.'s December 
1998 statement addresses his credibility as a physician and 
the reliance he placed on medical textbook materials in 
reaching the September 1998 statement.  The December 1998 
statement, otherwise, primarily reiterates previous 
contentions expressed in the September 1998 medical opinion 
for which a SSOC was issued.  It is noted that it is the 
Board's duty to account for the evidence which it finds to be 
persuasive or unpersuasive, to analyze its credibility or 
probative value, or to provide reasons or bases for its 
acceptance or rejection of evidence.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57 (1990).  Hence, on appellate review in 1999, 
a VHA medical opinion was sought.  See generally 38 C.F.R. 
§ 20.901(a) (1998).  Nevertheless, even when assuming that in 
1999 a third remand was warranted, in this case, the Board 
notes that a final decision has not been rendered; thus, the 
Board's request for a VHA medical opinion is no more than 
harmless error and has not been prejudicial to the appellant.  
The appellant's due process and appellate rights have not 
been violated.  Finally, in the present case, the Board 
emphasizes that it is not bound by state statutes and case 
law.  The Board is bound in its decisions by VA regulations, 
instructions to the Secretary, and the precedent opinions of 
the VA General Counsel 38 U.S.C.A. § 7104(c) (West 1991).  

In light of the representative's request for a remand to 
afford the veteran initial RO review and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The evidence of record, including the new 
evidence noted above, should be reviewed 
and the veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case.  The 
SSOC should include notice of any 
additional pertinent laws and regulations 
that were used, if appropriate, notice of 
any additional medical articles or 
excerpts used, see Thurber v. Brown, 5 
Vet. App. 119 (1993), and a full 
discussion of action taken on the 
veteran's claim.  The RO's actions should 
follow the Court's instructions detailed 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The requisite time to respond 
should be allowed. 

The case should then be returned to the Board.  No action is 
required of the veteran until he is so informed.  The Board 
intimates no opinion as to the final outcome of this case, 
pending completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










